DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 23rd, 2021 has been entered.

Election/Restrictions
Claim 59 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II since it does not contain the controlling language found in claim 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 13th, 2021.



Response to Amendment
Applicant’s Remarks/Arguments filed on December 13th, 2021, have been carefully considered.
Claim 1 has been amended.
Claim 2-32 has been canceled.
Claims 33-59 have been added.
Claim 59 has been withdrawn.
Claims 1 and 33-58 are currently pending in the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “first circuitry-to-CPU response”, “second circuitry-to-CPU response”, “first latency”, “second latency”, “variable latency bus”, “store a time value representing a time for a subsequent write operation to be issued to the at least one bank; and issue the subsequent write operation based on the time value” and “timer register to store the time value” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the examiner fails to find any written support in the specifications of the instant application or in the incorporated applications for the amended limitations which include “a variable latency bus to communicate between the circuitry and a processing unit (PU)”, “such that a first latency of a first circuitry-to-PU response to a first PU-to-circuitry command in connection with the first memory is capable of being different than a second latency of a second circuitry-to-PU response to a second PU-to-circuitry command in connection with the second memory”, “receive, at the circuitry and from the PU via the variable latency bus, a first read or write command, in connection with the first memory”, “with a first latency, send, from the circuitry and to the PU via the variable latency bus, a first command response in response to the first read or write command, in connection with the first memory”, “receive, at the circuitry and from the PU via the variable latency bus, a second read or write command, in connection with the second memory “, “with the second latency that is different from the first latency, send, from the circuitry and to the PU via the variable latency bus, a second command response in response to the second read or write command, in connection with the second memory”, “store a time value representing a time for a subsequent write operation to be issued to the at least one bank” and “issue the subsequent write operation based on the time value”. Applicant’s multiple incorporated specifications are littered with “circuitry”, how is the examiner to know what circuitry the claims are referencing? The examiner fails to find a teaching of the circuitry as wholly described by the claim. The examiner fails to find an explicit teaching of a variable latency bus and where and how it is connected to the system. The examiner fails to find a first latency and a second latency. The examiner fails to find a first response to a command and a second response to a command, where those responses have different latencies. The examiner fails to find a teaching that these first and second read or write commands are sent and received on a variable latency bus. The examiner failed to find any mention of storing a time value for a subsequent write. The examiner found time values but they were in reference to a refresh operation, the examiner would like to point out that a fresh operation is not the same as the current claim limitations with regard to a subsequent write since a refresh is writing the same data and a subsequent write implies different data. The examiner request the applicant provide a showing of where the invention as a whole is stated clearly and concisely in any of the applicant’s specifications.
Regarding claims 42 and 53, the examiner fails to find adequate support for the invention as a whole with regards to “configured such that multiple commands are capable of being received from the PU for completing the transfer of the data between the first memory and the second memory”. The examiner fails to find a specific teaching of multiple commands being received from the processor that are used to complete the transfer of the data between the first and second memory. The examiner asks the applicant to provide where such support can be located.
Regarding claims 43 and 54, the examiner fails to find adequate support for the invention as a whole with regards to “configured to: receive a first read command from the PU for the data, and issue an associated command for at least a portion of the data in response to the first read command”. The examiner fails to find support for issuing an associated command for at least a portion of the data in response to a read command. The examiner only finds two mentions of “associated commands” in all of the multiple incorporated references and these two mentions are merely passing examples of packet protocols. Furthermore, the examiner fails to find the claim limitation as a whole where a first read command from the processor is received first before an associated command is issued. The examiner asks the applicant to provide where such support can be located.
Regarding claims 45 and 56, the examiner fails to find adequate support for the invention as a whole with regards to “the apparatus is configured such that a status is provided after the first read command based on at least one operation prompted by the associated command, for prompting a second read command from the PU for completing a random access data read”. The examiner fails to find detailed support for a status occurring after the first read command which in turn is based on one operation prompted by the associated command. The examiner fails to find the status is provided to prompt a second read command from the processor due to completing a random access read. The claims as a whole are not found to be adequately supported in any of the multiple specifications. The examiner asks the applicant to provide where such support can be located.
Regarding claim 46, the examiner fails to find support in applicant’s multiple specifications for what the “status includes a status message”. The examiner fails to find any teaching of how exactly the “status message” is to be created and what it contains. Thus the examiner requests the applicant provide a location for detailed support of the claim limitation.
Regarding claim 58, due to the size of the claim, the examiner has decided to hold the determination of each element of claim 58 in abeyance until, and at which time, the claims are considered allowable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 43, 54, and 58 the claims are drawn to the limitation of “circuitry” however the examiner fails to understand exactly which circuitry this term is referencing. The examiner fails to find any specific direction from the applicant’s multiple references. Applicant’s multiple incorporated references actually add to the confusion as there are multiple mentions of various different “circuitry” throughout the specifications. The examiner does not know to which of these circuitries the claims are directed. This leads the examiner unable to discern how the circuitry is to function as a whole or how to search and find such broad teachings of just circuitry. Examiner request applicant provide a detailed indication as to what the circuitry is and which iteration of circuitry it is within the multiple incorporated specifications.

Regarding claims 1, the claims are drawn to a “time value” and a “subsequent write”. The examiner has looked to the specification of the immediate application and the incorporated applications and can find no definition of these terms so as to understand the extent and makeup of what is considered to be a “time value” or a “subsequent write”. Therefore the examiner has determined these limitations to be indefinite for failing to particularly point out and distinctly claim the subject matter.

Priority
Claims 1 and 33-58 have been rejected above under 112(a) for failing to provide adequate written description support and as such brings the determination of priority into question. If applicant cannot provide a showing of adequate support for the claims then the earliest filing date will be the date of the amendments.

Claim Objections
	Claim 1 is objected to as it states data is fetched but does not state where the data is fetched from or where the data is fetched to. All the examiner needs is to teach fetching anywhere in an apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 33-38, 47-49, and 57-58, are rejected under 35 U.S.C. 103 as being unpatentable over Gokita [US2017/0115892] in view of Bradford et al. [US2005/0138627] further in view of Ware et al. [US2017/0177487]. Gokita teaches information processing device and method executed by an information processing device. Bradford teaches context switch data prefetching in multithreaded computer. Ware teaches deterministic operation of storage class memory.
The examiner has found the reference Ware to teach the claims word for word as indicated in the below citations. This reference would be considered prior art since the applicant’s specification fails to provide adequate written description to obtain any priority dates for the amendments in question. Thus this application receives the earliest effective filing date of those amendments which is November 25th, 2019, and as such Ware et al. qualifies as prior art since it was filed before that date.

Regarding claim 1, Gokita teaches an apparatus [Gokita abstract “…information processing device…”], comprising: 
a memory sub-system [Gokita paragraph 0022, last lines “…the memory unit 200…”] including: 
a first memory of a first memory class [Gokita paragraph 0022, last lines “…the memory device 210B is an NVRAM…”]; 
a second memory of a second memory class [Gokita paragraph 0022, last lines “…the memory device 210A is DRAM…”], the second memory communicatively coupled to the first memory [Gokita figure 2, feature MMEM and ADR where the examiner has determined the address range in includes both memories means they are connected on the same device], 
a third memory communicatively coupled hierarchically to the second memory [Gokita paragraph 0007, middle lines “…a third memory to send a second data, receive the second data from the third memory…” and figure 8, feature MDEVc]; 
circuitry in communication with the first memory and the second memory [Gokita paragraph 0037, middle lines “…a memory control unit MCL…”]; and 
a variable latency bus to communicate between the circuitry and a processing unit (PU) [Gokita paragraph 0105, last lines “…the memory device CNVRAM is an example of first memory device with a variable latency…”(The examiner has determined if the memory has variable latency then it is implied that the bus supplying said data would inherently be a variable latency bus.)], 
such that a first latency [Gokita paragraph 0028, first lines “…when the latency of the memory device 210A is 10 nanoseconds (ns)…”] of a first circuitry-to-PU response to a first PU-to- circuitry command in connection with the first memory [Gokita paragraph 0041, all lines “…the cache table CTBL has elements such as a tag TAG, data DATA, a LRU bit, and a flag FLG corresponding to a bit group of part of the address ADR…”] is capable of being different than a second latency [Gokita paragraph 0028, first lines “…the latency of the memory device 210B is 50 ns…”] of a second circuitry-to-PU response to a second PU-to-circuitry command in connection with the second memory [Gokita paragraph 0042, middle lines “…The flag FLG is an example of type information indicating one of the memory devices DRAM, NVRAM as a return destination (that is, a transfer source) of data DATA held in the data holding unit DMEM…”];
Gokita fails to explicitly teach wherein the apparatus is configured for fetching data using a time between an execution of a plurality of threads. However, Bradford does teach the apparatus is configured for fetching data using a time between an execution of a plurality of threads [Bradford paragraph 0032, lines 1-3 “…utilize context switch prefetching data likely to be used by a thread prior to resumption of execution of the thread…” and figures 4 and 6].
Gokita and Bradford are analogous arts in that they both deal with writing to computer memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gokita’s different memory latencies with Bradford’s prefetching technique for the benefit of improving latency by already having the data needed for thread execution when the thread returns from a context switch from another thread thus improving overall performance [Bradford paragraph 0055, last lines “…prefetching is initiated prior to such resumption…the latency associated with retrieving needed data…will be improved…”].
wherein the circuitry is configured to: 
receive, at the circuitry and from the PU via the variable latency bus, a first read or write command [Gokita paragraph 0076, all lines “…when the access request is a read request, the cache control unit CCL transfers the data DATA obtained from the main memory MMEM to the processor core PCOR. Alternatively, when the access request is a write request, the cache control unit CCL writes write data DATA in the data holding unit DMEM, and updates the cache table CTBL...”], in connection with the first memory [Gokita paragraph 0022, last lines “…the memory device 210B is an NVRAM…”]; 
with a first latency [Gokita paragraph 0028, first lines “…when the latency of the memory device 210A is 10 nanoseconds (ns)…”], send, from the circuitry and to the PU via the variable latency bus, a first command response in response to the first read or write command, in connection with the first memory [Gokita paragraph 0091, first lines “…When flag FLG indicating NVRAM is detected, the data DATA of NVRAM is held in one of the n cache lines corresponding to the index specified by the request address ADR…”]; 
receive, at the circuitry and from the PU via the variable latency bus, a second read or write command, in connection with the second memory [Gokita paragraph 0084, first lines “…When flag FLG indicating DRAM is detected, the data DATA of DARM is held in one of the n cache lines corresponding to the index specified by the request address ADR…”]; 
with the second latency that is different from the first latency [Gokita paragraph 0028, first lines “…the latency of the memory device 210B is 50 ns…”], send, from the circuitry and to the PU via the variable latency bus, a second command response in response to the second read or write command, in connection with the second memory [Gokita paragraph 0086, all lines “…In step S204, out of the data DATA of DRAM in the eviction candidates DRAM, the cache memory CMEM evicts data DATA with the lowest (oldest) LRU from the data holding unit DMEM…”]
Both Gokita and Bradford fail to teach where at least a portion of the memory sub-system is organized in at least one bank and temporarily store write data associated with a write operation directed to the at least one bank as well as to store a time value representing a time for a subsequent write operation to be issued to the at least one bank; and issue the subsequent write operation based on the time value.
However, Ware does teach where at least a portion of the memory sub-system is organized in at least one bank [Ware paragraph 0028, middle lines “…Each component 403 includes memory core and interface circuitry arranged into multiple banks 404a-404n…” and temporarily store write data associated with a write operation directed to the at least one bank [Ware paragraph 0026, middle lines “…The pending write queue 310 includes storage in the form of first-in-first-out (FIFO) or other register storage to temporarily store data…” as well as storing a time value representing a time for a subsequent write operation to be issued to the at least one bank [Ware paragraph 0026, last lines “…to store a corresponding timer value. The timer value represents a minimum time interval after which a subsequent write transaction may be dispatched to the same bank…”]; and issue the subsequent write operation based on the time value [Ware paragraph 0027, middle lines “…Upon expiration of the timer value, the memory control circuitry 110 can assume that the write operation at the SCM memory component is complete and may issue a subsequent write operation to the same bank of SCM memory…”].
Gokita, Bradford, and Ware are analogous arts in that they both deal with writing to computer memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gokita and Bradford with Ware’s teachings of a timer value for the benefit of improving overall performance by allowing write operations to be more deterministic and enabling pipelined operations [Ware paragraph 0017, last lines “…By employing the time value in managing the duration of write operations for SCM memories, the write operations may be more deterministic, enabling pipelined operations and thereby improving overall performance…”].

Regarding claim 33, as per claim 1, Gokita teaches the first memory includes flash memory [Gokita paragraph 0022, last lines “…the memory device 210B is an NVRAM…”], and the second memory includes volatile memory [Gokita paragraph 0022, last lines “…the memory device 210A is DRAM…”].

Regarding claim 34, as per claim 1, Gokita teaches the first memory includes flash memory [Gokita paragraph 0022, last lines “…the memory device 210B is an NVRAM…”], and the second memory includes embedded dynamic random access memory [Gokita paragraph 0022, last lines “…the memory device 210A is DRAM…”].

Regarding claims 35, as per claim 1, Gokita teaches the apparatus is configured such that the second memory is capable of serving as at least one of a temporary store or a de- staging mechanism for random data reads from the first memory [Gokita paragraph 0024, first lines “…a data holding unit 12 that holds part of the data DATA (DATAa, DATAb) stored in the memory devices 210…”].

Regarding claim 36, as per claim 1, Gokita teaches the apparatus is configured such that the read or write command is for fetching data that includes fetching the data from at least one of the first memory or the second memory [Gokita paragraph 0024 and 0025, most lines “…when an access request is received from the processor core 20, the cache memory 10 determines whether or not data DATA (hereinafter referred to as request data DATA) corresponding to the address ADR specified in the access request is held in the data holding unit 12…When the request data DATA is held in the data holding unit 12, the cache memory 10 transfers the data DATA held in the data holding unit 12 to the processor core 20. When the request data DATA is not held in the data holding unit 12, the cache memory 10 obtains the request data DATA from the memory unit 200, and transfers the obtained request data DATA to the processor core 20…”].

Regarding claim 37, as per claim 21, Gokita teaches the apparatus is configured such that the data includes one or more pages [Gokita paragraph 0019, first lines “…non-volatile random access memory (NVRAM) has been conducted. NVRAM is, for instance, a phase change memory (PCM), a resistive RAM (ReRAM), or a magnetoresistive RAM (MRAM)…”(The examiner has determined that such memory types include one or more pages.)].

Regarding claims 38 and 49, as per claim 21, Gokita teaches the apparatus is configured such that the fetching the data includes a random access data read [Gokita paragraph 0019, first lines “…main memory including a dynamic random access memory (DRAM) and a non-volatile random access memory (NVRAM)…”(The examiner has determined that any read into memory would be a random access read event since the memories are random access memories.)].

Regarding claims 47, 48, and 57, as per claim 21, Bradford teaches the apparatus is configured to utilize a time between an execution of a plurality of threads of the PU [Bradford paragraph 0032, lines 1-3 “…utilize context switch prefetching data likely to be used by a thread prior to resumption of execution of the thread…” and figures 4 and 6].


Regarding claim 58, Gokita teaches wherein at least one of: the processing unit includes a central processing unit [Gokita paragraph 0003, first lines “…An arithmetic processing unit such as a central processing unit (CPU)…”]; the first memory class and the second memory class differ in at least one aspect; the first memory class and the second memory class differ in at least one aspect including latency; the communicatively coupling includes a direct communicatively coupling; the communicatively coupling includes a direct communicatively coupling with no intermediate component therebetween; the communicatively coupling includes an indirect communicatively coupling; the communicatively coupling includes an indirect communicatively coupling with at least one intermediate component therebetween; the communication includes direct communication; the communication includes direct communication with no intermediate component therebetween; the communication includes indirect communication; the communication includes indirect communication with at least one intermediate component therebetween; each circuitry-to-PU response is a direct response; each PU-to-circuitry command is a direct command; each circuitry-to-PU response is a direct response with no intermediate operation; each PU-to-circuitry command is a direct command with no intermediate operation; each circuitry-to-PU response is an indirect response; each PU-to-circuitry command is an indirect command; each circuitry-to-PU response is an indirect response with at least one intermediate operation; each PU-to-circuitry command is an indirect command with at least one intermediate operation; each circuitry-to-PU command is an indirect response with at least one intermediate signal sent thereafter, prior to any response; or each instance of in connection with, includes for use with.

	Regarding claim 59, withdrawn

Claims 39-46 and 50-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gokita [US2017/0115892] in view of Mogul et al. [US2011/0066790]. Gokita teaches information processing device and method executed by an information processing device. Mogul teaches main memory with non-volatile memory and DRAM.

Regarding claims 39 and 50, as per claim 21, Gokita, Bradford, and Ware fail to explicitly teach the apparatus is configured such that multiple commands are required for completing the random access data read. However, Mogul does teach the apparatus is configured such that multiple commands are required for completing the random access data read [Mogul paragraph 0055, lines 7-9 “…NAND flash…cannot be read directly by the CPU at DRAM-like speeds. Therefore, a FLAM built using NAND flash migrates pages to DRAM before reading these pages…”]. The examiner has determined it would have been obvious since data would need to be moved to the DRAM to be accessed that it would require multiple commands to perform the random access data read, such that commands to read data from flash and write data to DRAM and read data in the DRAM.
Gokita, Bradford, Ware and Mogul are analogous arts in that they both deal with storing data in memory systems. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior combination memories with different latencies with Mogul’s hybrid storage for the benefit of increasing performance by preventing the stalling of a CPU during writes [Mogul paragraph 0025, last lines “…CPU is not stalled during such writes…”].

Regarding claims 40 and 51, as per claim 21, Mogul teaches the apparatus is configured such that the fetching the data includes transferring the data between the first memory and the second memory [Mogul paragraph 0055, lines 7-9 “…NAND flash…cannot be read directly by the CPU at DRAM-like speeds. Therefore, a FLAM built using NAND flash migrates pages to DRAM before reading these pages…”].

Regarding claims 41 and 52, as per claim 21, Mogul teaches the apparatus is configured such that multiple commands are required for completing the transfer of the data between the first memory and the second memory Mogul paragraph 0055, lines 7-9 “…NAND flash…cannot be read directly by the CPU at DRAM-like speeds. Therefore, a FLAM built using NAND flash migrates pages to DRAM before reading these pages…”].

Regarding claims 42 and 53, as per claim 21, Mogul teaches the apparatus is configured such that multiple commands are capable of being received from the PU for completing the transfer of the data between the first memory and the second memory [Mogul paragraph 0029, lines 1-2 “…is mapped for both reads and writes by the CPU…”].

Regarding claims 43 and 54, as per claim 21, Mogul teaches the circuitry is configured to: receive a first read command from the PU for the data, and issue an associated command for at least a portion of the data in response to the first read command [Mogul paragraph 0051, all lines “…Alternatively, the two kinds of copy commands can be combined into one such command whose source is either the CB or the NOR flash. The decision on whether to have separate kinds of commands depends on the specific addressing structure of components within the FLAM device…”].

Regarding claims 44 and 55, as per claim 21, Mogul teaches the apparatus is configured such that the first read command is standard and the associated command is non-standard [Mogul paragraph 0051, all lines “…Alternatively, the two kinds of copy commands can be combined into one such command whose source is either the CB or the NOR flash. The decision on whether to have separate kinds of commands depends on the specific addressing structure of components within the FLAM device…”].

Regarding claims 45 and 56, as per claim 21, Mogul teaches the apparatus is configured such that a status is provided after the first read command based on at least one operation prompted by the associated command, for prompting a second read command from the PU for completing a random access data read [Mogul lines 2-4 “…The OS tracks the allocation status (allocated, free, erased) and erase-count for each FLAM block and migrates pages to the erased block with the lowest erase-count…”].

Regarding claims 46, as per claim 21, Mogul teaches the apparatus is configured such that the status includes a status message [Mogul lines 2-4 “…The OS tracks the allocation status (allocated, free, erased) and erase-count for each FLAM block and migrates pages to the erased block with the lowest erase-count…”(The examiner has determined the BRI of a status is a message since the status indicates a status it would message the status. Also applicant’s specification fails to further define what the status message is supposed to be.)].

Response to Arguments
Applicant's arguments filed on December 13th, 2021, have been fully considered but they are not persuasive.
Applicant argues support for the rejected claim terms on page 9 of the response. The applicant uses figure 27-2 as apparently showing support. However, the examiner would like to point out that the arrows and definitions have been added by the applicant as the original figure lacks those explanations. The examiner has also determined that showing a figure with components does not show a teaching of how those components are to interact as described in the claim limitations. Thus the figure fails to read on the claim as a whole. 
Applicant argues, in the second box in the table on page 9, that an incorporated reference teaches a “variable latency bus in communication between the circuitry and the processing device”, however the examiner only finds passing mention that latencies could be different, there is not explicit teaching of a variable latency bus or a detailed description of where that bus is connected. 
Applicant’s cited support fails to teach both a first and second latency and a response to a command with those latencies.
Applicant argues, on page 12 of the response, support for “store a time value representing a time for a subsequent write operation to be issued to the at least one bank” and “issue the subsequent write operation based on the time value”. Applicant’s citations fail to point out a teaching of storing a time value in a specific location. Applicant’s teachings of performing operations at further time intervals or time slots does not teach storing a time value and accessing that time value at a subsequent time to determine if an action should occur. Applicant’s additional citations of timing windows and other timing does not explicitly teach storing a time value which represents a subsequent write operation. The examiner fails to find support that rises to the level of adequacy as is required by the written description requirement.
Applicant argues the prior art rejection is based on a reference that is not considered prior art. The examiner has determined the applicant lacks written support for the claimed invention in any of the incorporated references and as such the earliest filing date the applicant can have is the date of the previous amendment to the claims of December 13th, 2021. Therefore, since Ware has an earliest filing date of December 16th, 2015 it qualifies as valid prior art. The applicant had no further prior art arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139